Appeal from order, Supreme Court, New York County (Ira S. Gammerman, J.H.O.), entered on or about December 15, 2009, which granted defendants’ motion to dismiss the complaint, deemed an appeal from judgment, same court and Judicial Hearing Officer, entered January 15, 2010, dismissing the complaint (CELR 5501 [e]), and, so considered, said judgment unanimously affirmed, with costs.
Flaintiff failed to allege fraudulent inducement in the execution of the parties’ unambiguous stipulation of settlement and release with sufficient particularity and failed to allege facts establishing that his reliance on defendant Aaron Wexler’s alleged misrepresentations was reasonable (see New York City School Constr. Auth. v Koren-DiResta Constr. Co., 249 AD2d 205, 205-206 [1998]). Concur—Andrias, J.P., Saxe, Sweeny, Nardelli and Catterson, JJ.